Citation Nr: 1114743	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-31 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the Veteran's claim for entitlement to service connection for residuals of a lumbosacral strain.

2.  Whether new and material evidence has been presented to reopen the Veteran's claim for entitlement to service connection for residuals of a left knee injury.

3.  Whether new and material evidence has been presented to reopen the Veteran's claim for entitlement to service connection for residuals of a right knee injury.

4.  Whether new and material evidence has been presented to reopen the Veteran's claim for entitlement to service connection for residuals of a head injury.

5.  Whether new and material evidence has been presented to reopen the Veteran's claim for entitlement to service connection for residuals of laryngeal trauma.  

6.  Entitlement to service connection for a cervical spine strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 1985, from September 1986 to June 1993, and from February 2001 to October 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from  decisions of March 2006 and December 2006 by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in September 2010.  The Board remanded the claim for completion of the following three directives: first, the Board asked the RO/AMC to attempt to determine the Veteran's current address; next, the Board asked the RO/AMC to clarify with the Veteran whether he intended to keep the Georgia Department of Veterans Services as his representative or whether he wished to grant his power of attorney to an attorney who sent evidence on his behalf; and finally, the Board asked the RO/AMC to determine whether the Veteran still wished to present testimony in a Travel Board or Videoconference hearing.  

On remand, the AMC declined jurisdiction over the case, as it involved scheduling the Veteran for a hearing.  When the case reached the RO, it scheduled the Veteran for a Travel Board hearing in November 2010.  The RO, however, did not complete either of the other remand directives.  Indeed, the RO sent the Veteran's hearing notification to one of the Veteran's previous addresses.  

As the requested development was not completed, this case must be remanded again to ensure compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to determine the Veteran's current mailing address, e.g. contact either the Georgia Department of Veterans Affairs, or J. Frank Smith, Attorney at Law, or both.  

2.  After the Veteran's current address has been obtained, the RO/AMC should ask the Veteran to clarify whether he wishes to keep his representation with the Georgia Department of Veteran Services or whether he wishes to switch his power of attorney to a private attorney or to any other entity.  Likewise, it should be determined whether the Veteran still desires to present testimony in a hearing before the Board, and if so, whether he desires a Travel Board or Videoconference hearing.  If the Veteran does still wish to present such testimony, then the RO/AMC should schedule the Veteran for the appropriate hearing.

3.  Following the completion of the above requested development, the RO/AMC should review the Veteran's claims file to ensure that the remand directives have been accomplished.  If any directive has not been followed, the RO/AMC should seek to rectify the problem.  

In the event the Veteran's current address is not obtained, or he advises he no longer desires a hearing, the case should be returned to the Board for its decision.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


